Citation Nr: 0523622	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.   Whether new and material evidence has been received to 
reopen a claim for service connection for panic attacks and 
depression.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  He also served in the Army Reserves from January 
1985 to August 1986 on active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) - which denied the veteran's claim for 
service connection for bilateral hearing loss and his 
petition to reopen a previously denied claim for service 
connection for panic attacks and depression.

The veteran's claim for service connection for panic attacks 
and depression was first considered and denied by the RO in 
an unappealed August 1997 rating decision.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) (if a notice of disagreement (NOD) is 
not filed within one year of notice of the RO's decision, the 
RO's determination becomes final and binding based on the 
evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2004), etc.  

In the March 2002 rating decision at issue, the RO discussed 
the previous denial of the veteran's claim in August 1997 and 
determined that new and material evidence had been received 
to reopen this claim, and then denied it on the merits.  
Nevertheless, the Board also must make this threshold 
preliminary determination as to whether new and material 
evidence has been submitted, because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Only if the 
Board determines that new and material evidence has been 
submitted can the Board reopen this claim for a psychiatric 
disorder and adjudicate it on the full merits.



Both of the claims at issue were previously before the Board 
in August 2003, when the Board remanded them to the RO for 
further development and consideration.

Unfortunately, however, still further development of the 
evidence is required.  So, for the reasons discussed below, 
these claims again are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

As previously mentioned, the Board remanded the veteran's 
claims to the RO in August 2003.  And while the Board 
acknowledges the RO provided the veteran adequate VA 
examinations (as suggested in that remand might be 
necessary), the RO failed to comply with the Board's other 
directives regarding the Veterans Claims Assistance Act 
(VCAA) in its January and September 2004 letters.

The veteran was not properly advised of the changes brought 
about by the VCAA, as the Board requested.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2005).  The January and 
September 2004 letters contained an explanation of the 
evidence necessary to establish a claim for service 
connection.  But only one of the veteran's claims is directly 
for service connection; his other claim initially is an 
attempt to reopen a previously denied claim for service 
connection.  And the RO failed to provide an explanation of 
the information and evidence necessary to substantiate a 
petition to reopen a previously denied claim - which, in 
this particular instance, is for panic attacks and 
depression.  This, again, is the threshold preliminary 
determination concerning this claim.  Only if there is new 
and material evidence will the Board, in turn, reach a merits 
adjudication.  So where, as here, the initial VCAA notice was 
deficient for this important reason, another VCAA letter must 
be issued to correct this procedural due process problem 
before the Board can decide the case.  Cf. Huston v. 
Principi, 17 Vet. App. 195 (2003) (requiring VA to advise the 
veteran that evidence of an earlier filed claim is necessary 
to substantiate his claim for an earlier effective date).

Thus, the RO has failed to comply with the Board's remand 
directive, and the Board must again direct the RO to.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand orders).

As a consequence, the veteran's claim for panic attacks and 
depression was recertified to the Board without him being 
given appropriate notice of the evidence necessary to 
substantiate his petition to reopen, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  Specifically, the Board notes that new duty 
to assist requirements for claimants trying to reopen a 
finally decided claim were promulgated, see 38 C.F.R. 
§ 3.159(c)(1)-(3) (2005), and apply to the veteran's claim to 
reopen.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Likewise, the RO failed to properly inform the veteran of an 
amendment to the  regulation that governs the determination 
of whether new and material evidence has been submitted.  See 
38 C.F.R. § 3.156(a) (2004).  In this regard, the Board 
points out that the new regulations redefine what constitutes 
"new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  See 38 C.F.R. §§ 3.156(a), 
3.159(c) (2004).  These specific provisions are applicable 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. at 45,620.  As the current claim was filed on this 
date, the new version of the regulation is applicable in this 
case.



Records show the veteran was informed of the former 
definition of new and material evidence in a November 2001 
VCAA letter.  And the RO continued to incorrectly utilize the 
standard set forth in the former version of § 3.156(a) in the 
more recent June 2005 supplemental statement of the case 
(SSOC) - indicating the evidence in question must "change 
the outcome" of the prior adjudication.  This is no longer a 
requirement, and indeed has not been for quite some time now.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

According to the revised version of 38 C.F.R. § 3.156(a), the 
one that must be considered in this particular appeal, new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.  Hence, the Board must 
again direct the RO to apply the amended version of 38 C.F.R. 
§ 3.156(a) to the veteran's petition to reopen his claim for 
panic attacks and depression.

Finally, in his May 2002 substantive appeal (VA Form 9), the 
appellant requested a hearing in Washington, D.C., before a 
Member of the Board - now called a Veterans Law Judge (VLJ).  
He was scheduled for a hearing in February 2003.  
Approximately two weeks before the hearing, he requested that 
it be rescheduled due to his work schedule.  He also 
requested that it be scheduled in Pittsburgh.  He was 
scheduled for a videoconference hearing in Pittsburgh in 
March 2003.  On the day of the hearing, he called and 
requested that it again be rescheduled.  


In April 2003, an acting Veterans Law Judge denied his motion 
to reschedule the hearing because he had failed to show good 
cause for not appearing in March 2003.  And, as mentioned, 
the Board remanded his claims in August 2003.  More recently, 
however, in November 2003, the veteran submitted another 
statement explaining that he was unable to attend his March 
2003 videoconference hearing because he was hospitalized.  
And as proof of this, he submitted a billing statement from 
Premier Medical Internal Medicine, dated the day after the 
March 2003 hearing, indicating he received unspecified 
treatment for diverticulitis and sinusitis.  Thus, he has 
shown good cause for cancelling his March 2003 hearing and 
should be afforded another opportunity for a hearing.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his petition to reopen his previously 
denied claim of entitlement to service 
connection for panic attacks and 
depression; (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim.  (Note:  the 
VCAA letters sent in January 2004 and 
September 2004, after the Board's prior 
remand, are insufficient because they 
concerned claims for service connection 
on the merits, whereas, as mentioned, the 
veteran is trying to reopen a previously 
denied claim for panic attacks and 
depression based on new and material 
evidence.)  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).

*In addition, the RO should 
contemporaneously provide the veteran 
with written notice of the amended 
version of 38 C.F.R. § 3.156(a) (2005) - 
which concerns all petitions to reopen 
that, as here, were filed on or after 
August 29, 2001.

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his petition to reopen.  
The RO should then obtain any referenced 
records and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Also contact the veteran concerning 
his request for a hearing in his November 
2003 statement.  Ascertain whether he 
still wants a hearing before a Veterans 
Law Judge (VLJ) of the Board and, if he 
does, what specific type of hearing - 
central office, travel Board, or 
videoconference.  If he still wants a 
hearing before the Board (either a 
videoconference or travel Board), then he 
must be scheduled for the type of hearing 
requested at the next available 
opportunity.  Notify him of the date, 
time and location of his hearing and 
place a copy of that letter in his claims 
file.  If he changes his mind and decides 
not to have a hearing, also document this 
in the record.



3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative an SSOC, which must 
include a  citation to 38 C.F.R. 
§§ 3.156(a) and 3.159 (2005).  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

